Citation Nr: 1428935	
Decision Date: 06/26/14    Archive Date: 07/03/14

DOCKET NO.  12-13 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a chronic bladder disability to include enuresis; and if so, whether the claim may be granted.

2.  Whether new and material evidence has been received to reopen a claim for service connection for a chronic back disability; and if so, whether the claim may be granted.

3.  Entitlement to special monthly pension (SMP) based on aid and attendance (A&A) or housebound status.

4.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from November 1967 to November 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In preparing to decide the issues on appeal, the Board has reviewed the contents of the Veteran's electronic ("Virtual VA") file, as well as the evidence in his physical claims file.


FINDINGS OF FACT

1.  A claim for service connection for a bladder disorder/enuresis was denied by an April 1970 rating decision that was not appealed.  In a February 1973 rating decision, the April 1970 rating decision was confirmed and continued.  Again there was notice and no appeal.

2.  Evidence received subsequent to the February 1973 rating decision with respect to the issue of entitlement to service connection for a chronic bladder disability to include enuresis is either cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim for service connection for a bladder condition/enuresis, does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim.

3.  A claim for service connection for a back condition was denied by a February 1973 rating decision that was not appealed.

4.  Evidence received subsequent to the February 1973 rating decision with respect to the issue of entitlement to service connection for a back condition relates to an unestablished fact necessary to substantiate the claim.

5.  A chronic low back disability was not manifested during service and is not shown to be related to service; and lumbar spine arthritis was not manifested within a year of separation from service.

6.  The Veteran is not blind or domiciled in a nursing home; and the preponderance of the evidence is against a finding that his disabilities render him so helpless as to be unable to protect himself from hazards and dangers incident of his daily environment.

7.  The Veteran is not permanently housebound, and he does not have a single disability rated as 100 percent disabling.

8.  The Veteran has no service-connected disabilities and is not in receipt of VA compensation benefits.


CONCLUSIONS OF LAW

1.  The February 1973 rating decision which denied a claim for service connection for a bladder disorder/enuresis is final.  38 U.S.C.A. §§ 5103, 5103A, 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

2.  New and material evidence has not been received, and the claim of entitlement to service connection for a chronic bladder disability to include enuresis is not reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The February 1973 rating decision which denied a claim for service connection for a back condition is final.  38 U.S.C.A. §§ 5103, 5103A, 7105; 38 C.F.R. § 20.1103.

4.  New and material evidence has been received since the February 1973 rating decision, and the claim of entitlement to service connection for a chronic back disability is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002); 38 C.F.R. §§ 3.156 (2013).

5.  A chronic low back disability was not incurred in or aggravated by service; and lumbar spine arthritis may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

6.  The criteria for establishing entitlement to SMP based on the need for regular aid and attendance of another person are not met.  38 U.S.C.A. §§ 1502, 1521, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.351, 3.352 (2013).

7.  The criteria for SMP based on being housebound have not been met.   38 U.S.C.A. §§ 1502, 1513, 1521, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.351, 3.352 (2013).

8.  The criteria for entitlement to a TDIU have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in June 20209, October 2009, December 2010, and May 2011 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The case was most recently readjudicated in May 2012. 

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  The Board notes that the Veteran argued on his VA Form 9, Appeal to the Board of Veterans' Appeals, received in May 2012 that the VA examiner was incompetent because he did not thoroughly examine the VA medical records and that his evidence was contradictory to the medical evidence in the file.  In this case, the January 2010 VA examiner reviewed the claims file, noted the Veteran's reports with regard to health complaints, employment history, and reports with regard to the timing and duration of low back pain.  Based on his review of the claims file and examination of the Veteran, the examiner rendered an opinion as to whether the Veteran's current lumbar disk disease was related to the Veteran's active duty service.  The VA examiner noted that the service treatment records indicate that the Veteran had a pre-existing lower back pain, was seen on multiple occasions for lumbar strains, that he was seen in service by both an orthopedic specialist and a neurologist, and that the orthopedic specialist indicated that the Veteran had a normal examination.  The examiner also noted that the Veteran's separation physical examination was normal but that self review was positive for infrequent back examinations.  The Board finds that the VA examiner's opinion was based on correct facts.  As such, there is no credible evidence that additional records have yet to be requested or that additional examinations are in order. 


New and Material Evidence

In an April 1970 decision, service connection for a bladder disorder/enuresis was denied.  In a February 1973 decision, service connection for a back condition was denied; and the previous denial of service connection for a bladder disorder/ enuresis was confirmed and continued.  The Veteran did not appeal these decisions.  See 38 U.S.C.A. §§ 5103, 5103A, 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).  Thus, the April 1970 and February 1973 decisions are final.  In March 1983, the Veteran submitted an additional application for compensation or pension for his back problem and stated that his problem was ignored when he was in the service and it was thought that he was faking to get out.  At that time, the Veteran submitted medical evidence that he had spinal stenosis and that surgery had been advised.  That same month, the Veteran was advised that his claim for a back condition had been denied in February 1973 and that before further consideration could be given, he was required to furnish evidence that his back condition was incurred in or aggravated by his service and that the evidence he submitted did not show that his condition was incurred in or aggravated by his service.

The Veteran's application to reopen his claim of service connection for a back disability was received in May 2009; and his application to reopen his claim of service connection for a trouble controlling urination was received in June 2009.  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).

The April 1970 rating decision denied service connection for a bladder disorder/enuresis on the basis that the symptom preexisted service and was not incurred or aggravated by service.  The February 1973 rating decision denied service connection for a back condition on the basis that it preexisted service and was not aggravated by service.  On those occasions, there is no showing of a bladder disorder, a prostate disorder, or other organic cause for the complaints.  In addition, the February 1973 rating decision noted that there was no diagnosis or evidence of any chronic organic disability of the back and that continuity was not shown.  

For purposes of reopening a claim, the credibility of newly received evidence is generally presumed unless such evidence is inherently incredible or beyond competence of the witness. See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Based on the grounds stated for the denial of service connection for a bladder disorder/enuresis in the April 1970 rating decision, new and material evidence would consist of evidence that the Veteran did not have a bladder disorder or enuresis that preexisted service and that such a condition was incurred in service, or that the preexisting condition was permanently worsened by service.  Since the February 1973 rating decision, evidence received with regard to a bladder disorder/enuresis is cumulative in nature, and does not relate to an unestablished fact necessary to substantiate the claim.  

In his June 2009 statement in support of his claim, the Veteran stated, "I also had trouble controlling my urine because of my back."  The Veteran's claim for service connection for "trouble controlling urine" is actually a claim for a bladder disorder/enuresis based on a different theory of entitlement, as secondary to a back condition which the Veteran contends was incurred in or aggravated by service.  The mere fact that a Veteran alleges a different theory of entitlement from that previously alleged does not obviate the need to have new and material evidence to reopen his claim.  Robinson v. Mansfield, 21 Vet. App. 545 (2008); Roebuck v. Nicholson, 20 Vet. App. 307 (2006); and, Bingham v. Principi, 18 Vet. App. 470 (2004).  

The evidence received since the February 1973 rating decision does not show that the bladder disorder/enuresis did not preexist service nor does it show that such a condition was incurred in service, or that the preexisting condition was permanently worsened by service.  Accordingly, the Board finds that the evidence received subsequent to February 1973 rating decision with regard to a bladder disorder/enuresis is not new and material and does not serve to reopen the claim.  

Based on the grounds stated for the denial of service connection for a back condition in the February 1973 rating decision, new and material evidence would consist of evidence that the Veteran has a current, chronic back disorder, that the Veteran did not have a back disorder that preexisted service and that such a disorder was incurred in service, or that the preexisting disorder was permanently worsened by service.  

Since the February 1973 rating decision, the Board finds that evidence received with regard to a back disorder is new and material as it relates to an unestablished fact necessary to substantiate the claim, i.e., that the Veteran has a current chronic back disorder.  Accordingly, the Board finds that the evidence received subsequent to February 1973 rating decision with regard to a back disorder is new and material and serves to reopen the claim.  

Service Connection

Review of the record reveals that the RO essentially considered this claim on the merits.  The Veteran was provided with notice as to the information he would need for the benefit to be granted on the merits.  Thus, the Board may proceed to consideration of the merits without prejudice to the Veteran.

The Veteran seeks service connection for a back disability.  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Arthritis, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Service treatment records are replete with complaints of back pain as well as findings of low back muscle spasms and diagnoses of lumbosacral strain and low back sprain.  Despite complaints of back pain in service, back muscle spasms, and diagnoses of low back strain and sprain, however, the Board cannot conclude a "chronic" low back condition was incurred during service.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.   For a showing of chronic disability in service there is required a combination of manifestations sufficient to identify the disorder, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  

In addition, there is no evidence of lumbar spine arthritis within a year of the Veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  

Alternatively, when a chronic disease is not present during service, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology.  Although the appellant reports continuity of post-service back pain, the Board finds his allegations to be of limited probative value.  The Board notes that of record is the VA examination in February 1970 in which he had no complaints or limitation of any joint.  

Post-service medical records indicate that the Veteran has suffered numerous back injuries.  Records from Social Security Administration (SSA) indicate that the Veteran suffered work-related accidents, the first in 1981 when he slid off a bus and twisted his back as he fell to the ground.  A February 1994 decision of the Florida Department of Labor and Employment Security indicates that there is evidence that the Veteran was involved in work-related accidents in July 1971, August 1971, June 1972, and December 1972 per an acknowledgment from the Division of Workers' Compensation, although he denied any injuries occurring to his back prior to September 1981.     

In this case, in light of the lack of back complaints at the February 1970 VA examination and the lack of any relevant history reported between the Veteran's date of discharge in November 1969 and 1981 when the Veteran had an on-the-job accident at which time he reported originally injuring his back, the Board finds that assertions by the Veteran as to the continuity of symptomatology of his low back disorders since service to be less than credible.  As such, service connection is not warranted under 38 C.F.R. § 3.303(b).  
   
When a disease is first diagnosed after service, service connection can still be granted for that condition if the evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  To prevail on the issue of service connection there must be evidence of a current disability, in-service incurrence or aggravation of a disease or injury; and a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

The Veteran underwent VA examination in January 2010.  At that time, the examiner opined that the Veteran's lumbar disk disease/spinal stenosis was not related to events that occurred in the military service.  The examiner noted that service treatment records indicate that the Veteran had preexisting lower back pain and was seen on multiple occasions for lumbar strains.  The examiner noted that the Veteran was seen in service by an orthopedic specialist who indicated that the Veteran had a normal examination.  The examiner opined that there was no in-service event that would have aggravated the Veteran's lower back condition or give rise to the development of lumbar disk disease and spinal stenosis.

The Veteran has submitted no evidence to the contrary.  In fact, evidence received since the January 2010 VA examination includes a March 1993 medical record that indicates that the Veteran's primary disability was due to an on the job injury or illness in April 1985 and June 1993, that a bulging disc resulted from original injury and was aggravated by second injury and that spinal stenosis was a gradually progressive problem associate with degenerative changes of aging and aggravated by injuries.

With respect to the VA examiner's report that the service treatments records indicate that the Veteran had preexisting lower back pain, a Veteran is presumed to have been in sound condition when examined, accepted and enrolled for service except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304 (2013).  

In order to rebut the presumption of soundness, the Government must show by clear and unmistakable evidence that (1) a Veteran's disability existed prior to service and (2) that the preexisting disability was not aggravated during service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  The Federal Circuit has made clear that the Secretary may rebut the second prong of the presumption of soundness by demonstrating with clear and unmistakable evidence, either that (1) there was no increase in disability during service, or (2) any increase in disability was due to the natural progression of the condition.  Wagner, 370 F.3d at 1096; see also Quirin v. Shinseki, 22 Vet. App. 390, 394-395 (2009).

The Board does not find clear and unmistakable evidence that back disorder preexisted service; however, no medical professional has ever related the Veteran's current back disorders to his military service.  Thus, the record is absent evidence of a chronic low back disorder in service, evidence of low back arthritis within a year following service, credible evidence of continuity of symptomatology, and medical evidence of a nexus between service and currently diagnosed back disorders. 

The Board must also consider the Veteran's own opinion that his current chronic back disorders are related to active service.  In this case, the Board does not find him competent to provide an opinion regarding the etiology of his current back disorders as this question is of the type that the courts have found to be beyond the competence of lay witnesses.  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Some medical issues, however, require specialized training for a determination as to diagnosis and causation, and such issues are, therefore, not susceptible of lay opinions on etiology, and the statements of the Veteran therein cannot be accepted as competent medical evidence.  

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  

TDIU

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that a veteran is precluded, by reason of his service- connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  A TDIU may be granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining or obtaining of substantially gainful employment.  

In this case, the Veteran does not have any service-connected disabilities.  For this reason, he does not meet the percentage rating standards for individual unemployability benefits under 38 C.F.R. § 4.16(a), and no consideration of such benefits is available under 38 C.F.R. § 4.16(b).  Because the undisputed facts show that there is no service-connected disability, and thus no legal basis upon which to consider the claim for TDIU, the claim is without legal merit, and must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (stating that where the law is dispositive, the claim must be denied due to a lack of legal merit).

Special Monthly Pension

Increased pension benefits are payable to a veteran who needs the regular aid and attendance of another or by reason of being housebound.  38 U.S.C.A. § 1521(d) and (e); 38 C.F.R. § 3.351(a)(1).  Section 1521 provides for an increased rate of pension, in the form of a SMP, when an otherwise eligible veteran is in need of regular aid and attendance.  38 U.S.C.A. § 1521(d); see also 38 C.F.R. §§ 3. 351(b), (c).  A veteran will be considered in need of regular aid and attendance if he or she:  (1) is blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; or (2) is a patient in a nursing home because of mental or physical incapacity; or (3) establishes a factual need for aid and attendance under the criteria set forth in 38 C.F.R. § 3.352(a).  38 C.F.R. § 3.351(c). 

Determinations as to the need for aid and attendance must be based on actual requirements of personal assistance from others.  In making such determinations, consideration is given to such conditions as:  inability of the Veteran to dress and undress himself or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliance; inability of the Veteran to feed himself through loss of coordination of the upper extremities or through extreme weakness; inability to tend to the wants of nature; or incapacity, physical or mental, which requires care and assistance on a regular basis to protect the Veteran from the hazards or dangers incident to his daily environment. 

"Bedridden" will be a proper basis for the determination and is defined as that condition which, through its essential character, actually requires that the Veteran remain in bed.  

The Veteran's disabilities found by the RO include:  spinal stenosis, backache, enuresis, migraine headaches, nervous condition, diabetes mellitus, right shoulder impingement syndrome, bilateral pes planus, and hypertension.  

The Board has reviewed all the evidence of record.  In January 2010, the Veteran underwent VA General Medical examination at which time he reported using a cane.  In addition, the Veteran reported urinary frequency six to seven times daily voiding and nocturia with voiding six times per night.  The Veteran denied urgency, dysuria, hesitancy, urinary incontinence, and obstructive voiding.  Physical examination demonstrated that the Veteran was mildly obese in no acute distress, his gait was antalgic, and his tympanic membrane could not be visualized due to cerumen.  Blood pressure readings were 126/76, 122/76, and 122/78.  The Veteran's skin, eyes, hearing, nose, sinuses, mouth, throat, neck, respiratory system, cardiac system, gastrointestinal system, hemic/lymphatic system, neurologic system, and psychiatric system were normal.  The Veteran had no joint swelling effusion, tenderness, or laxity; he had no joint prosthesis, no joint ankylosis; no joint abnormalities; no evidence of inflammatory arthritis.  The Veteran's extremities were normal.  There were no abnormal foot findings except for flat feet.  There was no impairment of strength or dexterity of the hands and no angulation, ankylosis, or amputation of one or more digits of the hand.   

With respect to the Veteran's thoracolumbar spine, there was no kyphosis, lordosis, scoliosis, or ankylosis.  There was no spasm, atrophy, guarding, pain with motion, or weakness.  Strength was 5/5, and there was normal muscle tone.  Lower extremity examination demonstrated slight abnormality during vibration testing of the left medial malleolus.  Reflexes were hypoactive in the biceps and brachioradialis.  Thoracolumbar spine flexion was from zero to 40 degrees, extension from zero to 15 degrees, left and right lateral flexion from zero to 20 degrees, and left and lateral rotation from zero to 15 degrees.  There was no objective evidence of pain on active motion and after three repetitions, pain reduced flexion from zero to 30 degrees.

The examiner noted that the Veteran was receiving SSA benefits for lumbar condition and that he had decreased mobility, problems with lifting and carrying, and pain.  The examiner also opined that the Veteran's lumbar spine condition would have severe effects on exercise and sports, moderate effects on chores and recreation, mild effects on shopping and traveling, and no effect on feeding, bathing, dressing, toileting, and grooming.

The Veteran is not domiciled in a nursing home. The record does not show nor does the Veteran allege that he is blind or nearly blind.  At the March 2010 Eye Clinic Consult, the Veteran had vision at 20/30 in the right eye and 20/40+ in the left eye.  Because the Veteran is not blind or nearly blind and is not in a nursing home, to establish entitlement to aid and attendance, he must show that his disabilities actually require him to have the regular aid and assistance of another person. 

Upon close review of the record, the Board finds that the preponderance of the evidence is against a finding that the Veteran requires regular assistance from another person with his activities of daily living.  The primary limitations noted are decreased mobility, problems with lifting and carrying, and pain.  The overall disability picture the Veteran presents is one of some functional limitations, but not inability to tend to self-care to the extent that he requires care and assistance on a regular basis to tend to daily activity self-care or protect from the hazards and dangers incident to his daily environment.  Feeding, bathing, dressing, toileting, and grooming are not shown to be such as to require the regular aid and assistance of another person.  Consequently, the criteria for establishing entitlement to SMP on such basis are not met.

Regarding special monthly pension based on housebound status, generally, under 38 U.S.C.A. § 1521(e), an award of special monthly pension is warranted where the evidence shows that the veteran has a permanent and total disability, and (1) has additional disability or disabilities independently ratable at 60 percent or more, or (2) by reason of disability or disabilities, is permanently housebound but does not qualify for pension at the aid and attendance rate provided at 38 U.S.C.A. § 1521(d).

A Veteran will be found to be "permanently housebound" when he or she is substantially confined to his or her house (or ward or clinical areas, if institutionalized) or immediate premises due to disability or disabilities which it is reasonably certain will remain throughout his or her lifetime.  38 U.S.C.A. § 1502(c); 38 C.F.R. § 3.351(d)(2).  The Federal Circuit emphasized that all Veterans, regardless of the age at which they applied for SMP, are required to show that they have a single permanent disability rated 100 percent disabling in order to receive SMP at the housebound rate.  See Chandler v. Shinseki, 676 F.3d 1045  (Fed. Cir. 2012), overruling Hartness v. Nicholson, 20 Vet. App. 216 (2006).

Both criteria require permanent and total disability rating.  Although the record reflects that the Veteran has current lumbar spine disorders and urinary frequency, these appear to be most nearly approximated at the level of disability reflective of a 40 percent disability evaluation for the lumbar spine disorders (see 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine) and of a 40 percent disability evaluation for urinary frequency (see 38 C.F.R. § 4.115a, Ratings of the genitourinary system - dysfunctions).  

With respect to migraine headaches, nervous condition, diabetes mellitus, right shoulder impingement syndrome, bilateral pes planus, and hypertension, there is no indication in the record that any of these conditions should be rated 100 percent.  The highest disability rating for migraine headaches is 50 percent, for shoulder disorder is 80 percent, for bilateral pes planus is 50 percent, and for hypertension is 60 percent.  

In addition, there is no indication in the record that the Veteran's nervous condition is manifested by total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, disorientation to time or place, memory loss for names of close relatives, own occupation, or own name.  At the January 2010 VA examination, the Veteran had normal affect, appropriate behavior, no hallucinations or delusions, and normal comprehension of commands.       

Further, there is also no indication that his diabetes mellitus requires more than one daily injection of insulin, restricted diet, and regulations of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  

As the medical evidence of record, since the Veteran filed his claim in May 2009, does not demonstrate that he has a single permanent disability rated 100 percent disabling, the Board finds the preponderance of the evidence against the Veteran's entitlement to SMP on the basis of being housebound.  38 U.S.C.A. § 1521.  



ORDER

New and material evidence not having been received, the claim for entitlement service connection for a chronic bladder disability to include enuresis is not reopened.

New and material evidence having been received, the claim for entitlement service connection for a chronic back disability is reopened; to this extent only, the appeal is granted.  

Entitlement to service connection for a back disability is denied.

Entitlement to SMP based on A&A or housebound status is denied.

Entitlement to a TDIU is denied.


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


